Citation Nr: 0306526	
Decision Date: 04/04/03    Archive Date: 04/10/03	

DOCKET NO.  95-36 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for right 
Achilles tendonitis, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased initial rating for status 
post gunshot wound of the left foot with secondary mild 
hammertoe deformity of the second phalanx, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to an increased initial rating for status 
post arthroscopic excision of a joint mouse of the left knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1965 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln Nebraska, that granted service connection for right 
Achilles tendonitis and status post arthroscopic excision of 
joint mouse of the left knee, assigning noncompensable 
evaluations for each, and status post gunshot wound of the 
left foot with secondary mild hammertoe deformity of the 
second phalanx, with a 10 percent evaluation assigned.  A 
June 1995 RO decision granted a 10 percent evaluation for 
status post arthroscopic excision of a joint mouse of the 
left knee effective June 1, 1994, the day following the 
veteran's discharge from active service.  A March 2001 RO 
decision granted a 10 percent evaluation for right Achilles 
tendonitis, effective June 1, 1994, the day following the 
veteran's separation from active service.


FINDINGS OF FACT

1.  The veteran's service-connected right Achilles tendonitis 
is manifested by some pain on running, but movement of the 
right foot and ankle is normal and no more than moderate 
disability of the right foot has been demonstrated throughout 
the appeal.

2.  The veteran's service-connected status post gunshot wound 
of the left foot with secondary mild hammertoe deformity of 
the second phalanx is manifested by the residuals of a 
through-and-through gunshot wound that has resulted in no 
more than moderate impairment throughout the appeal.

3.  The veteran's service-connected status post arthroscopic 
excision of a joint mouse of the left knee has been 
manifested by range of motion of at least 0 to 100 degrees 
with pain throughout the appeal period and no joint 
instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for right Achilles tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Part 4, Diagnostic Code 5284 (2002).

2.  The criteria for an initial evaluation greater than 10 
percent for status post gunshot wound of the left foot with 
secondary mild hammertoe deformity of the second phalanx have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Code 5310 (2002).

3.  The criteria for an initial evaluation greater than 10 
percent for status post arthroscopic excision of a joint 
mouse of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5010, 5257, 
5260, 5261, (2002); VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case, as well as a 
March 2001 letter, informing them of the governing legal 
criteria and the evidence necessary to substantiate the 
veteran's claim, evidentiary development under the VCAA, the 
evidence considered, and the reasons for the decisions 
reached.  In essence, the matter of "which information and 
evidence, if any, that the claimant is to provide VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been afforded multiple VA examinations and 
treatment records have been obtained.  An attempt was made to 
afford the veteran additional examination in February 2003.  
The veteran was scheduled and notified of this examination, 
but he failed to report.  There is no indication that any 
additional relevant treatment records exist.  Therefore, it 
is concluded that the VA has complied with the VCAA and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. § 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

Right Achilles Tendonitis

The report of a July 1994 VA examination reflects that the 
veteran reported that when he attempted to jog greater than 3 
to 4 miles, his Achilles tendon would become tender.  On 
examination, the veteran ambulated easily without evidence of 
a limp.  There were 40 degrees of plantar flexion and 10 
degrees of dorsiflexion with no tenderness of the Achilles 
present.  The diagnoses included intermittent right Achilles 
tendonitis.  

The report of an October 1999 VA orthopedic examination 
reflects that the veteran reported that his right Achilles 
tendonitis bothered him and interfered with his running.  On 
examination, there was tenderness over the lateral aspect of 
the tuberosity of the os calcis.  Movement of the ankle and 
foot joint was normal.  The diagnosis included right Achilles 
tendonitis.

The veteran's right Achilles tendonitis has been evaluated 
under the provisions of Diagnostic Code 5284.  Diagnostic 
Code 5284 provides that a 10 percent evaluation will be 
assigned for moderate foot injury.  A 20 percent evaluation 
will be assigned for moderately severe foot injury and a 30 
percent evaluation assigned for severe foot injury.  All of 
the competent medical evidence indicates that the veteran's 
right Achilles tendonitis does not interfere with movement of 
his foot or ankle.  There is some indication that there is 
tenderness on examination and the veteran has reported some 
interference with running when he exceeds 3 or 4 miles.  In 
the absence of any competent medical indicating that the 
right Achilles tendonitis results in greater than moderate 
foot injury and competent medical evidence indicating that it 
does not interfere with the veteran's ankle or foot motion, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent that has been assigned.

Gunshot Wound, Left Foot

Service medical records reflect that the veteran experienced 
a through-and-through gunshot wound of the left foot in April 
1967, while flying a helicopter in Vietnam.  There was a 5-
centimeter clean wound at the base of the first toe and a 3-
centimeter clean wound at the lateral aspect of the foot near 
the heel.  The left second toe was numb and there was pain on 
the extension of the toe.  There was no pain with flexion.  
Other neurological and vascular function was intact.  The 
diagnosis was gunshot wound of the left foot with no artery 
injury and mild nerve injury.

Report of a July 1994 VA examination reflects that the 
veteran reported that the gunshot wound resulted in a 
hammertoe deformity of the second left toe which caused some 
mild weight-bearing discomfort but did not prevent or limit 
any desired activities.  On examination, there was no 
functional or sensory deficit in the left lower extremity and 
there were no callus or skin lesions on the dorsal and 
plantar surface of the left foot.  There was a slight 
hammertoe deformity of the second phalanx, but there was no 
swelling or tenderness to palpation of this digit.  The 
veteran ambulated easily without evidence of a limp.  The 
diagnoses included status post gunshot wound of the left foot 
with secondary mild hammertoe deformity of the second 
phalanx.

The report of an October 1999 VA orthopedic examination 
reflects that the veteran reported that his mild hammertoe 
bothered him when he walked on uneven surfaces or when he was 
on his feet for long periods.  Examination disclosed a mild 
hammertoe.  There was no limp.  Overall conformity of the 
foot was good.  There was a good pedal pulse and the 
diagnosis was remote gunshot wound of the foot with residual 
moderate hammertoe.

The veteran's status post gunshot wound of the left foot with 
secondary mild hammertoe deformity of the second phalanx has 
been evaluated under the provisions of Diagnostic Code 5310.  
Diagnostic Code 5310 provides that moderate injury of Muscle 
Group X warrants a 10 percent evaluation.  Moderately severe 
injury warrants a 30 percent evaluation.  A through-and-
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56 (2002).

The competent medical evidence reflects that the veteran 
experiences no sensory or functional deficit of the left 
lower extremity.  The competent medical evidence reflects 
that the only residual of the through-and-through gunshot 
wound of the left foot is residual moderate hammertoe.  There 
is no competent medical evidence indicating that the veteran 
has any residual injury that is characterized as moderately 
severe.  Therefore, a preponderance of the evidence is 
against an evaluation greater than the 10 percent that has 
been assigned for the veteran's status post gunshot wound of 
the left foot with secondary mild hammertoe deformity of the 
second phalanx.

Left Knee

The reports of July and September 1994 VA examinations 
reflect that the veteran denied any problems with his left 
knee other than mild discomfort if he crawled and some 
difficulty squatting.  He reported no problems on standing 
over 1 1/2 hours.  There was tenderness of the left knee but 
no swelling and no deformity.  There was no instability and 
range of motion was to 120 degrees.  X-rays revealed no 
significant abnormality and the diagnoses included joint-
mouse removal by history with residual tenderness and no 
apparent instability.

The report of a May 1997 VA examination reflects that the 
veteran had post-traumatic arthritis of the left knee that 
was mild.  Range of motion was from 0 degrees' extension to 
100 degrees' flexion and there was no subluxation or 
instability.

The report of an October 1999 VA examination reflects that 
the veteran reported that his knee would do well if he did 
not do a deep knee-bend type activity.  Range of motion was 
accomplished from 0 to 130 degrees and collateral and 
cruciate ligaments were stable.  There was no swelling.  The 
diagnosis was status postoperative removal of a loose body.

The veteran's service-connected left knee disability is 
evaluated under the provisions of Diagnostic Codes 5010, 
5257, 5260, and 5261.  Diagnostic Code 5010 provides that 
traumatic arthritis will be evaluated under 5003 based on 
limitation of motion.  5260 provides that flexion limited to 
60 degrees warrants a noncompensable evaluation.  Diagnostic 
Code 5261 provides that extension limited to 5 degrees 
warrants a noncompensable evaluation.  Diagnostic Code 5257 
provides that slight other impairment of the knee including 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation.

In addition to the foregoing, the disabling factors under 
38 C.F.R. § 4.40, 4.45, 4.59, have been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), setting forth the 
requirements that 38 C.F.R. §§ 4.40, 4.45, be considered when 
evaluating the veteran for functional impairment under 
appropriate Diagnostic Codes that take into account factors 
such as pain, weakness, and limitation of motion.  A separate 
rating may be assigned, based upon additional disability, if 
the veteran is shown to have arthritis and limitation of 
motion sufficient to warrant a rating under Diagnostic Codes 
5003, 5010, 5260, 5261.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); VAOPGPREC 9-98.

There is no competent medical evidence indicating that the 
veteran experiences recurrent subluxation or lateral 
instability.  There is competent medical evidence indicating 
that he does not experience subluxation or instability.  
Therefore, a preponderance of the evidence is against an 
evaluation under Diagnostic Code 5257 that would be greater 
than the 10 percent that has been assigned and the 
preponderance of the evidence is against a separate 
evaluation under Diagnostic Code 5257 because a preponderance 
of the evidence is against a compensable evaluation under 
Diagnostic Code 5257.

There is no competent medical evidence indicating the veteran 
experiences any loss of extension and there is no competent 
medical evidence indicating that he has ever experienced loss 
of flexion greater than 100 degrees.  There is competent 
medical evidence indicating that he retains extension to 0 
degrees and that he has flexion to at least 100 degrees.  
This is with consideration of all the factors set forth in 
DeLuca.  The Board observes that the veteran did not report 
for an examination in 2003 that might have provided 
additional insight regarding the factors set forth in DeLuca.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran experiences loss of flexion or 
extension that would warrant an evaluation greater than the 
10 percent that has currently been assigned.


ORDER

An increased initial evaluation, greater than 10 percent, for 
right Achilles tendonitis is denied.

An increased initial evaluation, greater than 10 percent, for 
status post gunshot wound of the left foot with secondary 
mild hammertoe deformity of the second phalanx is denied.

An increased initial evaluation, greater than 10 percent, for 
status post arthroscopic excision of a joint mouse of the 
left knee is denied.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

